EXHIBIT 99.1 Mercator Minerals Ltd. Condensed Consolidated Interim Financial Statements September 30, 2011 (Stated in United States Dollars) (Unaudited) Condensed Consolidated Interim Statements of Financial Position 2 Condensed Consolidated Interim Statements of Comprehensive Income 3 Condensed Consolidated Interim Statements of Cash Flows 4 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 5 Notes to the Condensed Consolidated Interim Financial Statements 6 – 35 - 1 - Mercator Minerals Ltd. Condensed Consolidated Statements of Financial Position (unaudited) (Stated in Thousands of United States Dollars) September 30, 2011 December 31, 2010 Assets Current Assets Cash and cash equivalents $ $ Restricted cash (notes 8 and 9) Accounts receivable Inventories (note 5) Prepaid expenses Income taxes recoverable Marketable securities - Total Current Assets Mineral properties, plant and equipment (note 6) Inventories (note 5) Environmental/Land Reclamation bonds Total Assets $ $ Liabilities and Equity Current Liabilities Accounts payable and accrued liabilities $ $ Long term debt (note 9) Derivative liabilities (note 10) Project financing (note 12) Equipment loans Net proceeds interest (note 7) - Deferred revenue (note 14) Total Current Liabilities Non-Current Liabilities Long-term debt (note 9) Derivative liabilities (note 10) Share purchase warrants (note 11) Project financing (note 12) Equipment loans Net proceeds interest (note 7) - Provision for site reclamation and closure (note 13) Deferred revenue (note 14) Total Liabilities Equity Share capital (note 15) Share-based payments reserve Accumulated other comprehensive income - Deficit ) ) Total Equity Total Liabilities and Equity $ $ Nature of business and continuing operations (note 1) Commitments and contingencies (notes 8, 9, 10, 11, 12, 13) Events after the Reporting Period (note 21) The accompanying notes are an integral part of these condensed consolidated interim financial statements. - 2 - Mercator Minerals Ltd. Condensed Consolidated Statements of Comprehensive Income (unaudited) (Stated in Thousands of United States Dollars, except per share amounts) Nine Months Ended Three Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Restated (note 4) Restated (note 4) Revenue Copper revenue $ Molybdenum revenue Silver revenue Other revenue Costs and expenses Mining and processing Freight, smelting & refining Administration Share-based payments Exploration expenditures Amortization and depreciation of mineral properties, plant and equipment Earnings from operations Finance expense ) Finance income 71 16 69 Loss on long-term debt extinguishment (note 9) - ) - - Realized gain on marketable securities - - - Realized loss on derivative liabilities (note 10) Unrealized gain / (loss) on derivative instruments (note 10) ) ) Unrealized gain / (loss) on share purchase warrants (note 11) ) ) Foreign exchange income (loss) ) ) Income (loss) before income taxes ) ) Income taxes expense (recovery) Current 4 4 Net income (loss) for the period $ $ ) $ $ ) Other comprehensive income Unrealized gain (loss) on marketable securities 26 58 - 83 Reclassification of gain on marketable securities ) - - - Total comprehensive income (loss)for the period $ $ ) $ $ ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Net earnings (loss) per share: (note 15): Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of shares outstanding: Basic Diluted 194,897,370 * 194,766,898 * *used same shares as for Basic because this exercise would be antidilutive The accompanying notes are an integral part of these condensed consolidated interim financial statements. - 3 - Mercator Minerals Ltd. Condensed Consolidated Statements of Cash Flows (unaudited) (Stated in Thousands of United States Dollars) Nine Months Ended Three Months Ended September 30, September 30, September 30, September 30, Restated (note 4) Restated (note 4) Cash provided by (used in) Operating activities Net income for the period $ $ ) $ $ ) Adjustments for: Unrealized (gain)/loss on derivative liabilities ) ) Unrealized (gain)/loss on share purchase warrants ) ) Reclassification of gain on marketable securities ) - - - Amortization and depreciation Deferred revenue recognized during the period ) Accretion of financing costs 46 Loss on long term debt extinguishment - - - Accretion of provision for site reclamation and closure 81 77 Share-based compensation Accretion of net proceeds interest liability 98 52 - 17 Foreign Exchange gain on long term debt ) - ) - Future tax asset - - Finance expense, net of accretion Finance income ) Changes in non-cash operating working capital balances: Accounts receivable ) ) Inventories Prepaid expenses ) ) ) Income taxes recoverable - ) - 96 Accounts payable and accrued liabilities ) Finance expense paid ) Finance income received 71 16 69 Net cash from (used in) operations Financing activities Proceeds from long term debt - Long term debt payment ) ) ) - Restricted cash ) ) ) Proceeds from share purchase warrants exercised ) Proceeds from stock options exercised Proceeds from project financing - Project financing payments ) - ) - Proceeds from equipment financing - ) - Transaction costs for Creston share issuance ) - - - Equipment loan payments ) Net cash from (used in) financing activities ) ) ) Investing activities Acquisition of property, plant and equipment ) Creston acquisition ) - 0 - Payment of net proceeds interest liability ) - - - Environmental land and reclamation bonds ) ) (6
